DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
3.	Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference or reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wooten et al. (US 20050179449), hereinafter ‘Wooten’.

Regarding Claims 1 and 10, Wooten teaches a method, comprising: generating frequency responses of one or more sample fluids having known fluid properties (Clm 1, first impedance spectroscopy data include for at least three frequencies) selecting an equivalent circuit model for modeling the frequency responses, the equivalent circuit model including two or more model elements (Clm 5, analysis of first and second IS data include equivalent circuit modeling; Clm 6, model elements of resistance and capacitance); calculating an equivalent impedance of the equivalent circuit model (Fig. 4 impedance calculated as described in Para [0037-0047]); generating two or more correlations between the two or more model elements and a same known fluid property (Para [0037-0047] correlation of capacitance and resistance of fluid); measuring an impedance of a drilling fluid determining at least one property of the drilling fluid based on the two or more correlations between the two or more model elements and the known fluid property (Fig. 4 impedance calculated as described in Para [0037-0047]); obtaining two values of the property of the drilling fluid (Para [0047] the equivalent circuit data analysis technique described above include values for the circuit elements shown in FIG. 4. These values represent characteristics, or "IS signatures" that may be employed for monitoring fluid properties in accordance with the present invention); and combining the two values of the property of the drilling fluid to minimize uncertainties in determining the at least one property of the drilling fluid (Para [0065-0066] equivalent circuits parameters exemplify some of the characteristics or IS signatures that may be obtained from the IS data by equivalent circuit modeling analysis techniques with the sum of the modeled resistance values; Para [0007] determining the complex properties of compound fluids, as is required when performing quality control measurements of fluids having a plurality of additives. Thus, a need exists for a real-time, in situ monitoring system for quality control of fluids during manufacturing operations) of Claim 10: computer system including processor with computer readable storage medium (Fig. 1, 110).

Regarding Claims 2 and 11, Wooten further disclose calculating values of the two or more model elements that minimize a desired objective function; and generating the two or more correlations using the values (Para [0063, 0075, 0085]).

Regarding Claims 4 and 13, Wooten further disclose wherein determining the equivalent circuit model comprises selecting the equivalent circuit model from a collection of equivalent circuit models (Wooten in Para [0013] an equivalent circuit for modeling impedance spectra data; Para [0035-0046]).

Regarding Claims 5 and 14, Wooten further disclose determining an efficiency of operation of one or more drilling fluid handling systems based on the at least one property of the drilling fluid (Abstract The inventive concept employs impedance spectroscopy (IS) measurements, and is suitable for real-time, in situ, monitoring and quality control operations, such as quality control during the manufacture of blended lubricants).

Regarding Claims 7, 8, 16, and 17, Norman in view of Wooten further disclose adjusting the at least one property of the drilling fluid in response to the at least one property of the drilling fluid as determined and adjusting the at least one property of the drilling fluid by adding drilling fluid additives to the drilling fluid (Para [0081] modifications or adjustments may be directed to changing the concentrations of additives in a lubricant during a blending process, or to changing the relative concentrations of components in a lubricant additive package).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wooten et al. (US 20050179449), hereinafter ‘Wooten’ and further in view of Norman et al. (US 20150211350), hereinafter ‘Norman’.

Regarding Claims 6 and 15, Wooten fails to explicitly disclose determining the at least one property of the drilling fluid includes determining at least one of an oil/water ratio (OWR), a low gravity solid (LGS) content, a mud density, and a brine salinity of the drilling fluid.  However Norman teaches determining the at least one property of the drilling fluid includes determining at least one of an oil/water ratio (OWR), a low gravity solid (LGS) content, a mud density, and a brine salinity of the drilling fluid for the benefit of identifying and monitoring for utilizing continuously obtained downhole information to identify and monitor potential, undesired downhole drilling phenomena and control drilling operations based on such identification (Para [0029, 0008]).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and determine the at least one property of the drilling fluid includes determining at least one of an oil/water ratio (OWR), a low gravity solid (LGS) content, a mud density, and a brine salinity of the drilling fluid for the benefit of identifying and monitoring for utilizing continuously obtained downhole information to identify and monitor potential, undesired downhole drilling phenomena and control drilling operations based on such identification as taught by Norman in Para [0029, 0008].

Regarding Claims 9, 18, and 19, Wooten fails to disclose circulating the drilling fluid into and out of a wellbore and extending a wellbore through a subterranean formation.  However Norman teaches circulating the drilling fluid into and out of a wellbore and extending a wellbore through a subterranean formation (Norman in Para [0077] Circulating bottoms-up involves circulating an entire annular volume of fluid without drilling any additional new hole and wellbore cleaning by a drill crew) for the benefit of cleaning a wellbore efficiently.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and circulate the drilling fluid into and out of a wellbore and extending a wellbore through a subterranean formation for the benefit of cleaning a wellbore efficiently as taught by Norman in Para [0077].

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868